Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 1/19/2021 has been entered.  Claims 1 and 3-19 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection and 101 and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/26/2020.

	Response to Arguments
Applicant’s arguments, see pages 9-14, filed 1/19/2021, with respect to the rejections of claims 1 and 3-19 under 35 U.S.C. 103, have been fully considered and are persuasive.

Terminal Disclaimer
The terminal disclaimer filed on 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,593,076 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jesse Bennet on 2/25/2021.
Please cancel claims 2 and 20.
Please amend claims 1, 3, 4, 10, and 15 as follows:
1.  A method, comprising: 
defining a polygon comprising an affected area on a map;
receiving first event data comprising position information for an entity located at a physical location represented by the map;
determining a level of detail for processing second event [[data]]data, wherein the level of detail is determined based at least in part on context information associated with the map or the entity, and wherein the context information comprises a proximity parameter with a direct mathematical relationship to a relative proximity of the entity with the affected area;
adjusting the polygon based at least in part on the level of detail;
joining, using a join statement, the first event data with the adjusted polygon information that corresponds to the adjusted polygon;
identifying whether the entity is within the affected area based at least in part on a determination of whether the position information corresponds to the adjusted polygon information;
preparing a user interface for presenting a visualization configured to illustrate whether the entity is within the affected area; and
providing the user interface for presentation of the map.

3.  The method of claim [[2]]1, wherein the level of detail is decreased as the proximity parameter increases, and wherein the level of detail is increased as the proximity parameter decreases.

4.  The method of claim [[2]]1, wherein the context information comprises a complexity parameter with a direct mathematical relationship to a relative complexity of a shape of the polygon.

10.  A non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, configures one or more computer systems to perform operations comprising:
defining a polygon comprising an affected area on a map;
receiving first event data comprising position information for an entity located at a physical location represented by the map;
determining a level of detail for processing second event [[data]]data, wherein the level of detail is determined based at least in part on context information associated with the map or the entity, and wherein the context information comprises a proximity parameter with a direct mathematical relationship to a relative proximity of the entity with the affected area;
adjusting the polygon based at least in part on the level of detail;
joining, using a join statement, the first event data with the adjusted polygon information that corresponds to the adjusted polygon;
identifying whether the entity is within the affected area based at least in part on a determination of whether the position information corresponds to the adjusted polygon information;
preparing a user interface for presenting a visualization configured to illustrate whether the entity is within the affected area; and
providing the user interface for presentation of the map.

15.  A system, comprising:
a memory storing a plurality of instructions; and
a processor configured to access the memory, the processor further configured to execute the plurality of instructions to at least:
defining a polygon comprising an affected area on a map;
receiving first event data comprising position information for an object;
determining a level of detail for processing second event [[data]]data, wherein the level of detail is determined based at least in part on context information associated with the map or the entity, and wherein the context information comprises a proximity parameter with a direct mathematical relationship to a relative proximity of the entity with the affected area;
adjusting the polygon based at least in part on the level of detail;
joining, using a join statement, the first event data with the adjusted polygon information that corresponds to the adjusted polygon;
identifying whether the object is within the affected area based at least in part on a determination of whether the position information corresponds to the adjusted polygon information;
preparing a user interface for presenting a visualization configured to illustrate whether the object is within the affected area; and
providing the user interface for presentation of the map.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10, and 15, the prior art of record, specifically the prior art Huang discloses joining geo-stream data regarding the location of fire/flood events data 
However, none of the prior art cited alone or in combination teaches nor suggests 
defining a polygon comprising an affected area on a map;
receiving first event data comprising position information for an object;
determining a level of detail for processing second event data, wherein the level of detail is determined based at least in part on context information associated with the map or the entity, and wherein the context information comprises a proximity parameter with a direct mathematical relationship to a relative proximity of the entity with the affected area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIANE M WILLS/            Primary Examiner, Art Unit 2619